Citation Nr: 1023663	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  05-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

According to information confirmed by ARPERCEN with regard to 
a VA Form 70-3101, dated in April 1989, the Veteran had 
active U.S. Army service from September 1975 to June 1981, 
and from November 1982 to January 29, 1986, from which he was 
honorably discharged; and from January 30, 1986 to March 
1989, from which he was discharged Under Honorable 
Conditions.  He also had other service in the Army Reserves.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

In March 2009, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran's current right knee disability was not 
diagnosed until many years after service and is not causally 
related to service.

2.  The Veteran's current left knee disability was not 
diagnosed until many years after service and is not causally 
related to service.

3.  The Veteran's current right ankle disability was not 
diagnosed until many years after service and is not causally 
related to service.


CONCLUSIONS OF LAW

1.  A current right knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

2.  A current left knee disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

3.  A current right ankle disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2004, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the issues of entitlement to service 
connection for a right knee disability, a left knee 
disability, and a right ankle disability are being denied, 
any such questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records were obtained and associated with the 
claims file.  An April 2010 Formal Finding on the 
Unavailability by the RO finds that records from the Tacoma 
VAMC are unavailable for review.  The RO found that all 
efforts to obtain such information have been exhausted, 
further attempts are futile, and the records are not 
available.  A VA examination was performed in October 2009 in 
order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities.  The 2009 examiner 
reviewed the claims file, the Veteran's subjective history, 
clinical findings of record, and rendered an opinion.  The 
Board finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Moreover, there is no contrary medical opinion or medical 
evidence in the record, and neither the Veteran nor his 
representative has identified or alluded to such medical 
evidence or opinion.  Further, as noted in the Introduction, 
the Veteran testified at a hearing before the Board in 
December 2008.  There is no identified relevant evidence that 
has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the Veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that he injured his knees and right 
ankle in service, and he believes that his current knee 
disabilities and right ankle disability are related to 
service. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability. 

The evidence confirms that the Veteran has disorders 
involving his bilateral knees and right ankle.  According to 
an October 2009 VA examination, the Veteran has bilateral 
knee chondromalacia and right ankle synovitis.  

Service treatment records reveal complaints of pain involving 
the right knee and right ankle in service.  A January 1989 
service treatment record reflects that the Veteran complaints 
included right ankle pain.  The examiner reported that there 
was no joint tenderness and no swelling involving the right 
ankle.  No diagnosis regarding the right ankle was given at 
that time.  According to a March 1989 service treatment 
report, the Veteran reported twisting his right knee.  The 
diagnosis was femoral patella syndrome, and the Veteran's 
activity was limited for 1 week.  However, service treatment 
records are negative for any in-service complaint, treatment, 
or diagnosis involving the left knee.

For the Veteran to be successful in his claim, the evidence 
must show that it is at least as likely as not that the 
current knee and ankle disabilities are related to a disease 
or injury that occurred in service.  If the preponderance of 
the evidence shows otherwise, the Veteran's claim must be 
denied.  

In this case, while the Veteran believes that his current 
bilateral knee and right ankle disabilities are related to 
injuries he had in service, he has not presented any 
corroborating evidence to support that assertion.  There is 
no medical nexus evidence which establishes that the 
Veteran's bilateral knee chondromalacia and right ankle 
synovitis are medically related to the Veteran's period of 
service or any in-service injury.  In the October 2009 VA 
examination, the examiner noted the Veteran's history of 
ankle pain and reported that his ankle complaints appear to 
be self-limiting episodes.  He further noted the in service 
complaint of knee pain and that no further care was rendered.  
The VA examiner also commented that the Veteran admits to not 
seeking further care after separation from service until 
approximately 2002, and that a component of his knee and 
ankle pain appears to be coming from his bilateral varicose 
veins.  He opined that, based on the evidence available, it 
is less likely than not that the Veteran's current bilateral 
knee condition and right ankle condition are related to 
military service.  

The Board has not overlooked the Veteran's lay statements.  
It is recognized that medical evidence of a current 
disability and nexus is not always required to establish 
service connection.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The Veteran has now contended that he has 
had these claimed problems since service, and the Board must 
consider continuity of symptomatology.  38 C.F.R. § 3.303(b).  

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

The Board does not find the lay statements credible based on 
the entire evidence of record.  Of note, the Veteran did not 
file his claim for the disorders until 2004, years after 
service.  This weighs against the current report that there 
has been a continuity of symptoms since service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim).  

When the Veteran filed his initial claim in May 1989, he only 
listed a left wrist and right foot disability, with no 
mention of knee or ankle injuries.  This weighs against his 
current claim of continuity of symptomatology since he had 
every opportunity to make a claim at that time but failed to 
do so.  

Significantly, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  The Board observes that 
medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation.  Lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran thus is competent to describe 
the symptoms which he experienced during active service.  He 
has not shown, however, that he has the expertise required to 
diagnose any of his claimed disabilities.  Nor is the Veteran 
competent to offer an opinion regarding any causal 
relationship between these disabilities and active service.  
While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record.  

In sum, the most persuasive evidence does not demonstrate 
that service connection is warranted for the claimed 
disorders on any basis.  As the preponderance of the evidence 
is against the Veteran's claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


